OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                                   AUSTIN




Hon. D. M. Wiggins
Prealdent, College or
Mlnee and Metallurgy
El   Paso,   Texas


Dear Dr. Wiggine:




       Meisel Survey, Number 187, eituated near El Paso, in
       El Paso County, and whioh twenty-two aores of'land was
       condemned by the United States Oovernmnt and so taken
Eon. D. M. Wiggins, page 2


    by the United States Government ror enlarging and lmprov-
    lng the Military Post or Rsssrratlon at Fort Bliss, Texas,
    ror which the amount hereby appropriated was reoaivad
    from the United States Government and deposltd in the
    State Treasury to the oredlt of the Permanent Fund of
    the University or Texas. . . . . . . . . . . . . . .#7,748.30’
        *On February 5, 1945, Senator Ii.L. Winfield lntroduoed
    ln the Senate the following bill, hereafter known as 9. B.
    No. 110:
           “‘A BII;LTO BE ENTITLED
          **AN ACT making an appropriation or #7,748.30 to the
     College of Mines and Metallurey. a branoh of The Unlvsrslty




           ” ‘PREAMBLE
          m*WEEREAS, under a judgment rendered on October 27,
     1941, in a oondemnatlon.prooeedlng styled “United States
     or Amerloa v. Stats of Texas, 8t al, No. 107-01~11,~ in
     the Unltsd states Distrlot Court ror the Western Dlstrlot,
     El Paso Division, Stats of Texas, the United States Govern-
     ment aoqulred title to a tract or 22 aores or land, being
     a part of the August Melse!.Survey No. 187 situated near
     El Paso, County of El Paso, State OS Texas~,then ba$onglng
     to the State of Tsxae for the use and bensiit Or thb’~Ollegs
     of Mines and Metallurgy, and was so taken by the United
     States Government for the purpose of providing additional
     lands in its program of enlarging and Improving the
     Killtary Post or Reservation at Fort Bliss, Texas, as
     authorized by law, 8nd paid as oonpensetlon for the taking
     of said property the sum of 87i748.30, prinolpal and
     interest{ and
          ” ‘WHERW ) said sum of money was, in aooordanoe vilth
     the requirements of law, deposited in the State Tr8aEUry
     and oredltad to the Permanent Fund or The University of
     Texas.$ati
          **WHEREAS, the land so taken by the United States
     GOV8rment  was the abandoned site of the College Of Kines
     and Metallurgy, whloh in the establishment of said College
      Eon. D. M.   WigginS,   page   3
,li


           by the Legislature of the State of Texas was donated
           to the Stat8 as a site for said College, and oonsequently,
           the College qt Mines and Metallurgy, is justly entitled
           to the use and benefit of the oompenaatlon paid by the
           Governmeht for this property, which makes necessary the
           appropriation made by this Aot.
                   "'BE IT ENACTED BY THE LEGISLATURE OF THE STATE OF TEXAS:
                ulSeotlon 1. There is hereby appropriated out of any
           ~loneyain the Stat6 ‘W~ESUP~ not otherwise appropriated
           the sum or S7.7L8.30.
                      . . . .    or so much thereof as map be neoea-
           sary, to bs,expendid'



                        Oy authorized to p
           may deem proper and neoessary within and adjaoent to said
           oampua~0r the Collsge or Mines ana Metsllurgy and to make
           suoh iznprovementethereon es it msy deem proper 8.ndmoea-
           sary and to enter into oontraots ror these purposes.
                 **Seotlon 2. The faot t&t the College or Mines ana
           Metallurgy  at El Paso Is greatly in need or additional
           lads and improvements and the iaot that said College
           is entitled to the immediate urn8 and benerlt ot the money
           hereby appropriated for eald gurgosss oreates an emergenoy
           and an lmperatlve publio neoeeslty that the Constitutional
           iiulerequiring bills to be reed on three sev,eraldays in
           eaah House be suspended, and the 6~18 is hereby suspended,
           and this Aot shall take efreot end be in foroe rrom and
           after  its passage, and it ls 80 enaoted.'
                *You will observe that this bill says, quote in part:
           *. . . for th8 purpose of acquiring additional land within
           and adjaaent to the oanipusor said College and the making
           0r improvements thereon . . .*

                "9. 8. No. 110 was reported favorably out of the
           OoaUftt88~ln th8 Seapte on Maroh 29 and passed the 98n'at6
           on May 15, 1945. In.th% meanttie, slnoe th% Session was
           drawing n%ar to the olose, Senator Wlnfield submitted a
           aopy or this bill (9. B. No. 110) to the Committee on
           Claima and Acoounts and asked that sem8 be inserted in the
           Nieoellaneous Claims Bill. As I understand it, this request,
           along with the other requests made to th% COmIr&tt%8on
Hon. D. NM.Wiggins, pa&X84


    Claims and Aooounts was submitted to the Attorney
    General's Department (Judge Flewellen aoted as adviser
    to this Committee.) for approval berore being inserted
    in the Mlsoellaneoua Claims Billi after all olalmn,
    lnoludlng the claim in question, were approved by the
    Attorney General's Department, Mrs. Edna Rosen, Secre-
    tary of the Committee on Misoellaneous Claims and
    Aocounts, typed the Mlsaell8neous    Claims Bill ama
    Judge FhVdl8n      aided her in wording the various claims,
    lnoludlng the one in question. It was an lnadvertenoy
    on soad one's part that the phrase *and the making of
    improvements thereon' was omitted. This bill (Ii.B.
    No. 701~Miscellaneous    Clah   Sill) was passed in the
    Senate May 18, 1945, and the House oonourred on May 21.
    In the meantime, S. B. No. 110 was reoelved in the
    House end passed the House on May 31, 1945.
          "OneJtie 4, 1945, R. B. No. 701 was filed by the
     Governor wlthout his signature. The eut&r or 9. B.
     No. 110, not knowing what the outaom8 of IL B.No. 701
     might be, had not made any effort 40 withdraw 8. B.
     No. 1104 but lmmedlately upon~the filing bp the Governor
     or H. B; No. 701, Senator Wlnrleld requested the Governor
     to veto 9. B. No. 110 in view or the faot that there was
     a duplloetlon slnoe he was under the impression that
     Ii.B. No. 701 oarrled in full the &ternasked ior in 5. B.
     No. 110. The Governor then vetoed 9. B. No. 110 at the
     author's request.
           *In view tit the faot that 9. B. No. 110 was approved
     by both Houses of the Leglsleture and was vetoed at the
     requeat of the author and slnoe we reel that it was the
     implied intention of the Legislature in both lnstanoes
     to provide ror both the purohaslng and the lmprorlng or
     the property, I should like to here an opinion from the
     Attorney General*8 Department advising whether expendi-
     turen may be made for paving, ourblng,   and oonstruoting
     sidewalks around the property in questiodrn
          You have oorreotly quoted the it8niinvolved, and
it is olear therefrom that the appropriation wes made to the
permanent fund of the University of Texas, expressly for the
purpose of aoqulrlng additional land within and adjacent to
Bon, D. M. Wiggins, page 5


the present oampus of the College of Mines and Metallurgy.
The making of improvements upon suoh land la quite a
different thing from the purpose of the appropriation,
and cannot be allowed upon any conception of such mistake
or inadvertence es mentioned by you. The validity or an
aot may not be attacked or its plain meaning perverted by
matters thus loreign to the l8glslatlve prooesses. Suoh
oonsfdaration 1s beyond the‘utmost latitude of statutory
sonstruotlon.
                                  Yours very truly
                         ATTORNEYGENE


                             BY


0s:AMM